                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

 ERICA EVANS, et al.                                                            PLAINTIFFS


 v.                             Case No. 4:18-cv-00889-LPR


 PROGRESSIVE CASUALTY INS. CO.                                                  DEFENDANT


                                        JUDGMENT

       Pursuant to the Order filed on February 6, 2020, it is considered, ordered, and adjudged

that Plaintiff Erica Evans’s and FLSA opt-in Plaintiffs’ claims are DISMISSED WITH

PREJUDICE. The Court retains jurisdiction to enforce the parties’ settlement.

       IT IS SO ADJUDGED this 6th day of February 2020.



                                                   Lee P. Rudofsky
                                                   UNITED STATES DISTRICT JUDGE
